—In an action, inter alia, to recover damages for conversion, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 5, 2000, which granted the defendant’s motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint on the *597ground that the plaintiff failed to timely serve a notice of claim (see, Warren v Baldwin Union Free School Dist., 281 AD2d 413). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.